Citation Nr: 1241669	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-32 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1977 to February 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a regional office of the Department of Veterans Affairs.  The Veteran's notice of disagreement was received in September 2009.  A statement of the case was issued in June 2010, and a substantive appeal was received in August 2010.  

As an initial matter, the Board notes that it has reviewed not only the Veteran's physical claims file, but also the "Virtual VA" system to ensure a complete assessment of the evidence relevant to the present appeal.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years thereafter, nor is bilateral hearing loss otherwise related to such service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.385 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Duty to Notify

After reviewing the claims folder, the Board finds that the Veteran has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a February 2009 letter.  Moreover, in the February 2009 letter, the Veteran was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the June 2009 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claim for service connection.  Further, the February 2009 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the disability on appeal.

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service and post service treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran a VA audiological evaluation in May 2009.  A supplemental addendum opinion was obtained by the RO in May 2010.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time

II. Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Sensorineural hearing loss (organic disease of the nervous system) may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3) .

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385 ...For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('although interest may affect the credibility of testimony, it does not affect competency to testify').

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination 'medical in nature' and is capable of lay observation).

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an 'absolute bar' to the service connection claim); Barr, 21 Vet. App. 303 ('Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms').

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III. Analysis

The issue before the Board is entitlement to service connection for bilateral hearing loss.  The Board preliminarily notes that there is no controversy in this case with regard to whether the Veteran currently suffers from bilateral hearing loss.  The evidence, including the May 2009 VA examination report, shows that the Veteran's bilateral hearing loss meets the criteria to be considered hearing loss disability for VA purposes.  

Audiometry conducted at the time of the Veteran's December 1977 enlistment examination showed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
5
5
LEFT
10
10
5
5
10

The Veteran denied any hearing loss and ear, nose, or throat problems and on clinical evaluation, the his ears and drums were normal.  

Audiometry conducted at the time of the Veteran's January 1979 separation examination showed puretone thresholds, in decibels, were: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
15
LEFT
5
5
5
5
15

The Veteran reported ear, nose, or throat trouble and hearing loss, but on clinical evaluation, his ears and drums were found to be normal.  

A review of the Veteran's STRs shows that in October 1978 he sought treatment for ringing in the ears and loss of hearing after a live fire training without ear plugs.  On examination the tympanic membrane of the left ear was slightly distended and the right ear was normal.  Nasal congestion and sinus pressure was assessed. 

November 2008 VA treatment records show that the Veteran was seen for a hearing evaluation.  He reported military noise exposure and denied a family history of hearing loss.  He stated he had constant bilateral tinnitus.  [The Board notes the Veteran was granted service connection for tinnitus in a June 2010 rating decision.]  He reported having sinus problems and that his hearing was worse in one ear than the other, but he could not remember which one was worse.  On examination, ear canals and tympanic membranes were unremarkable.  Upon audiometry his hearing was within normal limits in his right ear through 3000 Hz and within normal limits in his left ear through 2000 Hz.  Moderately severe to severe high frequency sensorineural hearing loss (SNHL) of the right ear and mild SNHL with moderate to moderately severe high frequency SNHL of the left ear was diagnosed.  

On May 2009 VA examination, the Veteran reported that it was difficult to understand conversation due to his hearing loss and tinnitus.  He denied exposure to loud noise prior to service and reported military noise exposure from aircraft, trucks, and gunfire.  On audiometry, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
20
55
LEFT
15
15
25
35
50

Average puretone thresholds were 28 decibels in the right ear and 31 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in both ears.  Moderately severe SNHL from 4000-8000 Hz in the right ear and from 3000-8000 Hz in the left ear was diagnosed.  After examination and review of the claims file, the examiner opined that it was not likely that the Veteran's hearing loss was due to military noise exposure as his hearing was within normal limits at the time of his separation examination and had not changed since his enlistment examination.  

In a May 2010 addendum opinion the 2009 VA examiner further explained that while hearing loss is commonly associated with noise exposure, it may also be caused by problems not associated with noise exposure, and she affirmed her May 2009 opinion that the Veteran's hearing loss was unrelated to his military service based on the fact that on separation, his hearing was within normal limits unchanged from the entrance examination.  

The Board acknowledges the Veteran's statements regarding noise exposure during service.  However, the fact that he was exposed to noise during service does not automatically warrant service connection for his current hearing loss disability.  As explained earlier, there must be a link or nexus between the noise exposure during service and the current hearing loss disability.  

The Board accepts that the medical evidence of record shows that the Veteran currently meets the requirements of 38 C.F.R. § 3.385 for hearing loss disability.  The Board also notes the Veteran's statements regarding noise exposure in service.  The Veteran's January 1977 separation examination lists his position as a combat engineer, and it is documented in his STR's that he experienced ringing in the ears and hearing loss after an incident at a firing range.  Additionally, the Veteran has been granted service connection for tinnitus.  As such, the Board finds that the Veteran was likely exposed to some noise in service.  The question remains whether his current hearing loss disability is causally related to the noise exposure some twenty nine years before.  

The Board notes that while the Veteran is competent to report the symptoms he experiences, the Veteran is not competent to report the etiology of his disabilities since this requires medical knowledge.  See Barr, 21 Vet. App. at 309.  To the extent that the Veteran is competent to report continuing pertinent symptoms during and since service, his credibility is diminished in view of the contemporaneous evidence.

The Board acknowledges that on his January 1979 separation examination, the Veteran reported hearing loss and ear, nose, and throat problems; however, audiometry conducted at the time of the separation examination shows that his hearing was within normal limits.  While it is documented in the Veteran's STRs that he sought treatment for ringing in the ears and hearing loss during service, there is no post-service evidence to suggest that the complained of hearing loss continued, and did not resolve, following his separation from service.  The post-service medical evidence does not reflect complaints or treatment related to hearing loss for many years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1979) and initial contemporaneous documentation of reported symptoms related to bilateral hearing loss in 2008 (a 29-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  Consequently, the one-year presumption of service incurrence for sensorineural hearing loss is not for application here.

Regarding whether the Veteran's bilateral hearing loss is otherwise related to his service, to include noise exposure therein, the only medical evidence in the record that addresses this question is that of the May 2009 VA examination report wherein the examiner opined that the Veteran's current bilateral hearing loss was not related to his service.  In reaching this conclusion, the examiner interviewed the Veteran, examined him, and reviewed his claims file (including the January 1979 separation examination containing the Veteran's report of hearing loss).  The examiner noted that audiometry conducted at separation was within normal limits, and there was no change in tested thresholds between his entrance and separation examinations.  In her May 2010 addendum opinion, the examiner explained that while hearing loss is commonly associated with noise exposure, it can be the result of problems not associated with noise exposure.  The opinion is clearly expressed, based on an informed review of the Veteran's medical history, and persuasive.  It is significant that there is no contrary medical opinion of record.  The Veteran's assertions of hearing loss during service and thereafter are not consistent with the overall evidence of record.  

In this case, the Board is presented with an evidentiary record which persuasively weighs against service connection for the Veteran's bilateral hearing loss.  The evidence against such a link includes the May 2009 VA examination report.  The only evidence in favor of such a link is the Veteran's assertions and his report of hearing loss at separation, which was not supported by the audiometry conducted at the time.  The Board finds the evidence in favor of the Veteran's claim unpersuasive in light of the other evidence of record.  Notably, as a lay person, while the Veteran is competent to testify as to the symptoms he experiences (such as hearing loss), it is beyond his competence to opine that his bilateral hearing loss disability is related to his service, to include his exposure to noise trauma therein.  Such question is medical in nature and may not be resolved by mere lay observation; the Veteran does not have the training to opine regarding medical etiology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

After thorough review of the evidence currently of record, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Consequently the benefit-of-the-doubt rule does not apply, and service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


